Case 5:19-cv-00315-JPB-JPM Document 83 Filed 03/31/21 Page 1 of 8 PageID #: 595




                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                     WHEELING DIVISION

  DIANA MEY,

                            Plaintiff,

  vs.
                                                         Civil Action No. 5:19-CV-315
  MEDGUARD ALERT, INC. SAFE HOME                         (Judge Bailey)
  SECURITY, INC., and LIFEWATCH INC.,

                      Defendants.
  __________________________________

    DEFENDANTS’ REPLY MEMORANDUM IN FURTHER SUPPORT OF THEIR
    MOTION TO DISMISS THE SECOND AMENDED COMPLAINT FOR LACK OF
            SUBJECT MATTER JURISDICTION AND FAILURE TO
          STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED

        I.      INTRODUCTION

             Plaintiff’s opposition confirms that its claims under the Telephone Consumer Protection

 Act (“TCPA”) must be dismissed for lack of subject matter jurisdiction. In her Opposition,

 Plaintiff does not (and cannot) challenge the essential premise that an unconstitutional, content-

 based speech restriction is unenforceable during the time it contains illegal discrimination. Instead,

 Plaintiff downplays the effect of the Supreme Court decision in Barr v. Am. Ass’n of Political

 Consultants, Inc. (“AAPC”), 140 S. Ct. 2335 (2020), calling it an “otherwise unremarkable

 opinion” (Pltf. Mem. at 1) when, in fact, the Supreme Court found that the TCPA contained an

 unconstitutional, content-based speech restriction rendering the statute unconstitutional and

 requiring that the offensive government-debt exception be severed from the statute. Plaintiff’s

 Opposition argues that Supreme Court dicta should be given binding effect simply because it is

 Supreme Court dicta. Such circular logic cannot serve as the only justification for enforcing an

 unconstitutional statute.




                                                    1
Case 5:19-cv-00315-JPB-JPM Document 83 Filed 03/31/21 Page 2 of 8 PageID #: 596




          Plaintiff similarly argues, without support, that the general consumer protection provisions

 of the West Virginia Consumer Credit Protection Act (“WVCCPA”) do not apply to them because

 there are more specific provisions for telemarketers.

          Finally, despite Plaintiff’s claims to the contrary, the Second Amended Complaint plainly

 contains allegations involving an automated telephone dialing system. Thus, if the Court does not

 dismiss Plaintiff’s claims (though it should), it should stay this case pending the outcome of the

 Supreme Court case Facebook v. Duguid.

    II.      ARGUMENT

             A. AAPC Explicitly Held the Speech Restriction with the Government Debt
                Exception was Unconstitutional From 2015 to July 6, 2020
          As Defendants explained in their moving papers, the Supreme Court held in AAPC, that:

                 The initial First Amendment question is whether the robocall
                 restriction, with the government-debt exception, is content-based.
                 The answer is yes. … [And] [t]he Government concedes that it
                 cannot satisfy strict scrutiny to justify the government-debt
                 exception. We agree.
 AAPC, 140 S. Ct. at 2346 (emphasis added); 2347 (“In short, the robocall restriction with the

 government-debt exception is content-based.”) (emphasis added). As Judge Feldman put it:

                 [T]he plurality opinion in AAPC spelled out the technical holdings
                 of the Court in explicit terms: (1) ‘Six members of the Court…
                 conclude that Congress has impermissibly favored debt collection
                 speech over political and other speech, in violation of the First
                 Amendment’ … That much is binding on all other courts.
 Creasy v. Charter Communs., Inc., No. 20-1199, 2020 U.S. Dist. LEXIS 177798, at *8-9 (E.D.

 La. Sept. 28, 2020) (quoting AAPC, 140 S. Ct. at 2343). Further,

                 [w]hile that holding affirmatively binds this Court … it is also
                 inescapable as a logical matter. Indeed, while the plaintiffs argue
                 that the severance of the exception has no bearing on the
                 constitutionality of the rule, the exception and the rule are in fact
                 inextricably intertwined for the purposes of any reasonable analysis.




                                                   2
Case 5:19-cv-00315-JPB-JPM Document 83 Filed 03/31/21 Page 3 of 8 PageID #: 597




 Id. at *10 (emphasis in original). Therefore, AAPC expressly held that the speech restriction was

 unconstitutional when combined with the government exception. In other words, the provision

 was unconstitutional from the addition of the exception until it was severed by the Supreme Court

 on July 6, 2020. See Lindenbaum v. Realgy, No. 1:19 CV 2862, 2020 U.S. Dist. LEXIS 201572,

 at *19 (N.D. Ohio Oct. 29, 2020) (“The insertion of the government-debt exception transformed

 this valid time, place, and manner restriction into an unconstitutional content- based restriction.”).

        This is the exact outcome advocated for in a recent amici curiae brief submitted to the

 Sixth Circuit, which is currently considering an appeal of the district court decision in Lindenbaum.

 The amici curiae brief was submitted by, among others, “scholars who teach, research, and write

 about constitutional law, including the principles of free expression and issues related to content-

 based discrimination.” Brief of Amici Curiae Constitutional Law Professors, the American Civil

 Liberties Union, and the American Civil Liberties Union of Ohio Foundation in Support of

 Defendant-Appellee Realgy, LLC, Lindenbaum v. Realgy, LLC, No. 20-4252, (6th Cir. Mar. 18,

 2021).1 The brief argues that if the court were to find that while the government-debt exception

 was in place (or while the provision was unconstitutional) liability would attach to the disfavored

 speakers but not the favored speakers, it would produce the same absurd outcome the Supreme

 Court sought to avoid. Id. at 11-12 (“During the operative period from the government-debt

 exception’s enactment until AAPC, only speech by the amended TCPA’s disfavored speakers—

 defendants like Realgy—would be treated as unlawful, while the favored class—government debt

 collectors—would be uninhibited. Such a result would enforce precisely the discrimination that

 was struck in AAPC.” Id. (citing AAPC, 140 S.Ct. at 2354 (“The First Amendment is a kind of



 1
  A true and correct copy of the Brief of Amici Curiae Constitutional Law Professors, the American
 Civil Liberties Union, and the American Civil Liberties Union of Ohio Foundation in Support of
 Defendant-Appellee Realgy, LLC is attached hereto as Exhibit 1.

                                                   3
Case 5:19-cv-00315-JPB-JPM Document 83 Filed 03/31/21 Page 4 of 8 PageID #: 598




 Equal Protection Clause for ideas ... Congress violated that First Amendment equal-treatment

 principle in this case by favoring debt-collection robocalls and discriminating against political and

 other robocalls.”)). The amici curiae brief correctly argues that were the Court to enforce the

 statute retroactively only against the non-government speakers,

                [s]uch a result could provide a curious period of enforceability for
                even obviously unconstitutional laws: a disfavored speaker, or a
                vulnerable class of person, could still be subject to liability for
                violating a statute that was plainly unconstitutional at the time the
                violation took place. That, indeed, is the position in which Realgy
                allegedly finds itself here.
 Id. at 15. Ultimately, the amici curiae of constitutional law professors and scholars conclude

 that the district court correctly came to the only plausible solution: “declining to enforce an

 unconstitutionally discriminatory statute against the disfavored speaker.” Id.

        Plaintiff’s Opposition does not address any of the constitutional arguments discussed

 supra or in Defendant’s moving papers. Instead, they cavalierly dismiss Creasy and

 Lindenbaum, asserting that they “want for persuasive reasoning.” But, plainly, these two cases

 engage in a clear and well-reasoned analysis instead of blindly following non-binding dicta. In

 fact, Plaintiffs make no argument other than that the Court should follow non-binding Supreme

 Court dicta simply because it is non-binding Supreme Court dicta, even if that outcome will

 perpetuate the very unconstitutional discrimination the Supreme Court sought to avoid.2 As




 2
   Plaintiff baldly states that footnote 12 of Justice Kavanaugh’s plurality opinion is “extraordinarily
 persuasive” because it “signals the intent of the Supreme Court and what it would likely hold in
 the future.” Pltf. Mem. at 5. This claim is absurd given that the footnote spoke for only a three
 Justice plurality. As Defendants made clear in their moving papers, there were only two holdings
 in the decision that were endorsed by a majority of the Justices: (1) that Congress impermissibly
 favored debt-collection speech over political and other speech; and (2) that the government-debt
 exception should be invalidated and severed from the rest of the statute. AAPC, 140 S. Ct. at 2343.
 Simple math shows that a three Justice plurality simply cannot signal how the Supreme Court
 would rule in the future.

                                                   4
Case 5:19-cv-00315-JPB-JPM Document 83 Filed 03/31/21 Page 5 of 8 PageID #: 599




 Defendants convincingly showed in their moving papers, the mere fact that the dicta exists is not

 reason enough to blindly follow it.

             B. Plaintiff Has Failed To State A Claim Under the WVCCPA

         Plaintiff’s sole response to Defendants’ argument that Plaintiff failed to state a claim under

 the WVCCPA is to state, without any support, that the pleading requirements of § 46A-6-106(a)

 do not apply to them. Article 6 of the WVCCPA is entitled “General Consumer Protection” and

 provides the general overview of consumer protection laws, including but not limited to,

 definitions, rules and regulations, and requirements for private causes of action. See W. Va. Code

 § 46A-6-101, et seq. Articles 6A – 6N provide for more detailed protection from specific types of

 consumer fraud, including Article 6F for consumer protection from telemarketing. See, generally,

 West Virginia Consumer Credit Protection Act, W. Va. Code §§ 46A-6-101 – 46A-8-102. To say

 that Article 6 does not apply to claims under Article 6F misreads the statute. Indeed, Article 6F

 explicitly cross-references Article 6, showing that the Articles are interrelated. W. Va. Code §

 46A-6F-501(8) (“To engage in any “unfair methods of competition and unfair or deceptive acts or

 practices” as specified in §46A-6-102(f) of this code and made unlawful by the provisions of

 §46A-6-102 of this code.”). Tellingly, Plaintiff can cite to no case law to support its contention

 that the “General Consumer Protection” laws do not apply to the telemarketing consumer

 protection laws. For these reasons, Plaintiff’s WVCCPA claims must be dismissed.

             C. Plaintiff Concedes Certain Calls Are Outside the Statute of Limitations

         Plaintiff concedes, because she must, that the November 23, 2015 call, along with any calls

 made prior to November 21, 2017, are outside the statutes of limitations for Plaintiff’s causes of

 action. Pltf. Mem. at 6-7. But, Plaintiff argues that a clerk’s entry of default as to the first amended

 complaint against Defendant Lifewatch, or the passage of time, precludes it from asserting a statute




                                                    5
Case 5:19-cv-00315-JPB-JPM Document 83 Filed 03/31/21 Page 6 of 8 PageID #: 600




 of limitations defense. Id. at 7. Plaintiff is mistaken. It is well-settled law that the filing of an

 amended complaint supersedes previous complaints rendering them, and any defaults based on

 them, a nullity and moot. See, e.g., ThermoLife Int'l, Ltd. Liab. Co. v. Sechel Holdings, Inc., No.

 CV 14-2291-PHX-JAT, 2015 U.S. Dist. LEXIS 44767, at *4 (D. Ariz. Apr. 3, 2015) (“Because

 Plaintiff's original complaint "no longer performs any function," a default based on the original

 complaint must also be rendered ineffectual and non-existent.”); Allstate Ins. Co. v. Yadgarov, No.

 11 Civ. 6187 (PKC) (VMS), 2014 U.S. Dist. LEXIS 30068, at *26 (E.D.N.Y. Feb. 10, 2014)

 (“Furthermore, as the Clerk's entries of default and Plaintiffs' motion for default judgment are

 premised on a Complaint that is now a legal nullity, Plaintiffs' motion is moot.”); Kamdem-Ouaffo

 v. Task Mgmt., No. 1:17-cv-7506 (NLH/JS), 2018 U.S. Dist. LEXIS 113899, at *64-65 (D.N.J.

 July 9, 2018) (“Typically, a Clerk's entry of default on an original complaint is rendered moot

 where an amended complaint supersedes the original complaint.”).

            D. A Stay Pending the Outcome of Facebook Inc. v. Duguid is Appropriate if the
               Case is Not Dismissed

        As described in Defendants’ moving papers, the Supreme Court is currently considering

 Facebook Inc. v. Duguid (No. 19-511) (“Facebook”) which seeks to resolve a circuit split on the

 definition of an “automated telephone dialing system” or “ATDS.” Plaintiff claims that Facebook

 does not apply to its claims because the definition of an “ATDS” is not at issue. However, the

 complaint includes allegations that “[b]ecause calls to Plaintiff were transmitted using technology

 capable of generating thousands of similar calls per day, Plaintiff brings certain of her claims on

 behalf of a proposed nationwide class of persons…” (Second Am. Compl. ¶ 3) and “[u]pon

 information and belief, Defendants’ telemarketing efforts included an automated telephone dialing

 system.” Second Am. Compl. ¶ 35. Plainly, these allegations put the definition of an ATDS




                                                  6
Case 5:19-cv-00315-JPB-JPM Document 83 Filed 03/31/21 Page 7 of 8 PageID #: 601




 squarely at issue in this action. Thus, for all the reasons stated in Defendants’ moving papers,

 which Plaintiffs have not contested, a stay pending the outcome in Facebook is appropriate.


    III.    CONCLUSION

    For the reasons set forth in Defendants’ moving papers and above, Defendants respectfully

 request that the Court dismiss Plaintiffs’ Second Amended Complaint in its entirety.


                                                     Respectfully submitted,

                                                     Medguard Alert, Inc., Safe Home Security,
                                                     Inc., and Lifewatch Inc.

                                                     By Counsel

                                                     /s/ Carrie Goodwin Fenwick
                                                     Carrie Goodwin Fenwick (WVB# 7164)
                                                     Goodwin & Goodwin, LLP
                                                     P.O. Box 2107
                                                     Charleston, WV 25328-2107
                                                     T: 304-346-7000
                                                     cgf@goodwingoodwin.com

                                                     Joseph Lipari (admitted pro hac vice)
                                                     The Sultzer Law Group P.C.
                                                     270 Madison Ave.
                                                     Suite 1800
                                                     New York, NY 10016
                                                     T: 917-444-1960
                                                     liparij@thesultzerlawgroup.com




                                                7
Case 5:19-cv-00315-JPB-JPM Document 83 Filed 03/31/21 Page 8 of 8 PageID #: 602




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               WHEELING DIVISION


  DIANA MEY,

                        Plaintiff,

  vs.
                                                       Civil Action No. 5:19-CV-315
  MEDGUARD ALERT, INC. SAFE HOME                       (Judge Bailey)
  SECURITY, INC., and LIFEWATCH
  INC.,

                    Defendants.
  __________________________________


                                  CERFICIATE OF SERVICE

         I, Carrie Goodwin Fenwick, hereby certify that on this the 31st day of March, 2021, that I
 served a true copy of Defendants’ Reply Memorandum in Further Support of Their Motion to
 Dismiss the Second Amended Complaint for Lack of Subject Matter Jurisdiction and Failure to
 State a Claim Upon Which Relief Can Be Granted via CM/ECF on:

                                      Andrew C. Robey, Esquire
                                      Ryan M. Donovan, Esquire
                                      HISSAM FORMAN DONOVAN RITCHIE PLLC
                                      P.O. Box 3983
                                      Charleston, WV 25339

                                                     /s/ Carrie Goodwin Fenwick




                                                 8
